Title: Thomas Jefferson to John Trumbull, 10 January 1817
From: Jefferson, Thomas
To: Trumbull, John


          
            Dear Sir
            Monticello Jan. 10. 17.
          
          Our last mail brought me your favor of Dec. 26. the lapse of 28. years which you count since our first intimacies, has diminished in nothing my affection to for you. we learn, as we grow old, to value early friendships, because the new-made do not fit us so closely. it is an age since I have heard of mrs Church. yet her place, in my bosom, is as warm as ever; and so is Kitty’s. I think I learned from some quarter that mrs Cosway was retired to a religious house somewhere. and Mde de Corny, what is become of her? is she living or dead?—thus you see how your letter calls up recollections of our charming Coterie of Paris, now scattered & estranged but not so in either my memory or affections. it has made me forget too that the torpitude of age, with a stiffening wrist (the effect of it’s Paris dislocation) warn me to write letters, seldom and short.—to the object of yours therefore. you think you need a borrowed patronage at Washington. No, my dear Sir, your own reputation, your talent known to all, is a patronage with all; to which any addition offered would be impertinent, if you did not ask it. and mine especially is
			 now obsolete. the turns of the magic lanthern have shifted all the figures, and those it now presents are strangers to me. merely to shew you my willingness however, I inclose you a letter to Colo Monroe, who without it would do every thing he could for you, and with it not the less. his warm heart infuses zeal into all his good offices. I give it to him the rather also because he will be
			 in place when you will need them. mr Madison will be away, and it would be useless to add to the labors of his letter-reading: and I know moreover his opinions and dispositions towards you to be as favorable as can be wished. I
			 rejoice that the works you have so long contemplated are likely to come to light. if the legislature, to the reedification of the public buildings, will take up with spirit their decoration also,
			 your’s must be the first objects of their attentions.
          I hope they will do it, and honor themselves, their country and yourself by preserving the r these monuments of our revolutionary atchievements.—my daughter, whom you knew an infant, has with her family, given me a dozen associates at our daily table. she is well and remembers all her friends affectionately. I am, as I ever have been, sincerely yours.
          
            Th: Jefferson
          
        